DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 and 25 are canceled.
Claims 21-24 and 26-39 are pending, ALLOWED, and have been examined. 
This action is in reply to the papers filed on 10/16/2020 (originally filed papers) and 12/20/2021 (Amendment) and 01/20/2022 (Supplemental Amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/12/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 10/16/2020 as modified by the 12/20/2021 Amendment and 01/20/2022 Supplemental Amendment. 
Double Patenting rejection withdrawn - Terminal Disclaimer filed
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,806,388 has been reviewed and has been placed in the file. 
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-24 and 26-39 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 21. (Currently Amended) An apparatus to identify an emotion evoked by media, the apparatus comprising: notator circuitry to create a musical representation of a pre-verbal utterance known to evoke a first emotion; display controller circuitry to cause a display to present an interface to instruct a musician to perform the musical representation of the pre-verbal utterance; a feature extractor to identify a first value of a first feature of a recording of the performance of the musical representation of the pre-verbal utterance, the feature extractor to identify a second value of the first feature of first media evoking an unknown emotion; a classification engine to create a model based on the first feature, the model to establish a relationship between the first value of the first feature and the first emotion, the classification engine to identify the unknown emotion as the first emotion when the model indicates that the second value corresponds to the first value; and a recommendation engine to calculate emotional distances between respective ones of potential media for recommendation and the first emotion, the recommendation engine to select one of the potential media based on the respective emotional distances.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art teaches individual features of the claimed invention, however, the prior-art does not teach at least the following:
notator circuitry to create a musical representation of a pre-verbal utterance known to evoke a first emotion; display controller circuitry to cause a display to present an interface to instruct a musician to perform the musical representation of the pre-verbal utterance; a feature extractor to identify a first value of a first feature of a recording of the performance of the musical representation of the pre-verbal utterance, the feature extractor to identify a second value of the first feature of first media evoking an unknown emotion; a classification engine to create a model based on the first feature, the model to establish a relationship between the first value of the first feature and the first emotion, the classification engine to identify the unknown emotion as the first emotion when the model indicates that the second value corresponds to the first value; and a recommendation engine to calculate emotional distances between respective ones of potential media for recommendation and the first emotion, the recommendation engine to select one of the potential media based on the respective emotional distances.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kemp et al. 2008/0201370 [0063] The underlying technology of music mood detection is one of classification. Based on a suitable preprocessing of the music, following established guidelines in the music information retrieval literature, as e.g. described in "Automatic Mood Detection from Acoustic Music Data" by Liu et al., Proceedings of ISMIR 2003, Baltimore, a set of models is created, with one model for each of the moods that need to be categorized afterwards. Each such model consists of a mixture of Gaussians with full, diagonal or no covariance model (where the mixture could also contain just one Gaussian), which in turn is computed from a set of music pieces that all fall into the given mood category. For mood classification, the unknown music piece is preprocessed and the preprocessed features are evaluated with all mood models. The best scoring mood model, or the set of all scores from all mood models, is used to further allow a mood based navigation in the music space.
Song et al. 2008/0201144 [Abstract] A method is disclosed in the present invention for recognizing emotion by setting different weights to at least of two kinds of unknown information, such as image and audio information, based on their recognition reliability respectively. The weights are determined by the distance between test data and hyperplane and the standard deviation of training data and normalized by the mean distance between training data and hyperplane, representing the classification reliability of different information. The method is capable of recognizing the emotion according to the unidentified information having higher weights while the at least two kinds of unidentified information have different result classified by the hyperplane and correcting wrong classification result of the other unidentified information so as to raise the accuracy while emotion recognition. Meanwhile, the present invention also provides a learning step with a characteristic of higher learning speed through an algorithm of iteration. The learning step functions to adjust the hyperplane instantaneously so as to increase the capability of the hyperplane for identifying the emotion from an unidentified information accurately. Besides, a way of Gaussian kernel function for space transformation is also provided in the learning step so that the stability of accuracy is capable of being maintained. [Claim 13] The emotion recognition method of claim 12, further comprises a step of: (f') performing a learning process with respect to a new unknown data for updating the hyperplanes, and the step (f') further comprises the steps of: (f1') acquiring a parameter of the hyperplane to be updated; (f2') transforming the new unknown data into its corresponding characteristic space by the use of the transformation process; and (f3') using feature values detected from the unknown data and the parameter to update the hyperplanes through an algorithm of iteration.


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682